Per Curiam:
The defendants were members of a limited partnership association. The plaintiffs were creditors of said association, and brought this suit in the court below for the purpose of holding them liable as general partners.
*199The grounds for this contention were certainly very slight. The association appears to have been organized according to law, and the capital paid in. At any rate, the court submitted this question to the jury, under proper instructions, and they have so found. There was no doubt, under the evidence, that the whole of the $15,000 was paid in in cash, but it was alleged that of this sum $100 had been withdrawn from the bank prior to the completed organization. We do not see that it would have impaired the legality of the organization, had the whole amount been withdrawn from the bank, unless it had also been withdrawn from the association. It need not have been deposited in bank at all. It was a sufficient compliance with the law if it had been paid to the treasurer in good faith.
A further effort was made to show a withdrawal of the capital by the purchase of certain real and personal estate; the allegation being that, as to the personalty, it had been bought at a lumping sum, and at a price in excess of its value. But I do not see how the validity of an organization of this character, if legal at its formation, can be affected by the making of a bad bargain in the purchase of property connected with its business. All this, however, was properly submitted to the jury. There were some other matters discussed, but they are not important, and do not require comment.
Judgment affirmed.